NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

STEPHEN SWARTZ,                                  No. 15-15876

              Plaintiff-Appellant,               D.C. No. 4:11-cv-00302-FRZ

 v.
                                                 MEMORANDUM*
JOSEPH GALLEGOS,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Arizona state prisoner Stephen Swartz appeals pro se from the district

court’s judgment following a bench trial in his 42 U.S.C. § 1983 action alleging

excessive force while he was a pretrial detainee. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We are unable to consider Swartz’s contentions that the district court erred

by entering judgment for Gallegos because Swartz failed to provide any portion of

the trial transcript. See Fed. R. App. P. 10(b)(2) (“If the appellant intends to urge

on appeal that a finding or conclusion is unsupported by the evidence or is contrary

to the evidence, the appellant must include in the record a transcript of all evidence

relevant to that finding or conclusion.”); Syncom Capital Corp. v. Wade, 924 F.2d

167, 168 (9th Cir. 1991) (dismissing appeal filed by pro se appellant for failure to

comply with Fed. R. App. P. 10(b)(2)).

      AFFIRMED.




                                           2                                    15-15876